DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-34 in the reply filed on November 12, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishige, et al. (US 2016/0184996).

In reference to Claim 1, Ishige discloses a robotic system (Abstract), comprising: an arm assembly ([0119], Fig. 4) including: a pedestal (Item C); a first member operatively coupled to an opposing end of the pedestal ([0125], Fig. 4), wherein the first member is configured to rotate about the opposing end of the pedestal ([0119], [0125], Fig. 4); a second member operatively coupled to an opposing end of the first member ([0125], Fig. 4), wherein the second member is configured to rotate about the opposing end of the first member ([0119], [0125], Fig. 4); and a joint operatively coupled to an opposing end of the second member ([0125], Fig. 4); at least one phalange assembly operatively coupled to the joint ([0125], Fig. 4), wherein the at least one phalange assembly is a miniature version of the arm assembly (Fig. 4, the phalanges are a continuation of the arm assemblies and Examiner understands the Oxford English Dictionary definition of “version” to be “a variant of something”), the at least one phalange assembly including: a third member operatively coupled to the joint ([0125], Fig. 4); a fourth member operatively coupled to an opposing end of the third member ([0125], Fig. 4), wherein the fourth member is configured to rotate about the opposing end of the third member ([0119], [0125], Fig. 4); and a fifth member operatively coupled to an opposing end of the fourth member ([0125], Fig. 4), wherein the fifth member is configured to rotate about the opposing end of the fourth member ([0119], [0125], Fig. 4); and an interchangeable manipulator operatively coupled to the opposing end of the fifth member ([0125], Fig. 4).
The joints J01-J17 are the rotatable joints and the members connect each joint.  The manipulators are marked MNP1-MNP2.

In reference to Claim 2, Ishige discloses the system of Claim 1, as described above.
Ishige discloses a relative positioning controller configured to compensate position of the at least one phalange assembly due to vibration error in the arm assembly ([0019], [0037]-[0038], [0060]-[0061]).

In reference to Claim 3, Ishige discloses the system of Claim 1, as described above.
Ishige discloses a positioning plate interposed between the joint and the third member ([0197], Item MNP2, Fig. 4); and an array of phalange assemblies, wherein one or more phalange assembly is self-similar to the arm assembly (Fig. 4, the phalanges are a continuation of the arm assemblies).

In reference to Claim 4, Ishige discloses the system of Claim 3, as described above.
Ishige discloses a relative positioning controller ([0027]), wherein the relative positioning controller is configured to manipulate a position for each phalange assembly of the array of phalange assemblies ([0027]-[0030]).

In reference to Claim 5, Ishige discloses the system of Claim 4, as described above.
Ishige discloses the relative positioning controller includes a motion-error corrector for stabilizing each phalange assembly of the array of phalange assemblies independently ([0065], [0067]).

In reference to Claim 6, Ishige discloses the system of Claim 3, as described above.
Ishige discloses one or more optical sensors affixed to any one of the arm assembly (Fig. 4, Items 21 and 22), the positioning plate (MNP2), and the at least one phalange assembly (Fig. 4, the phalanges are a continuation of the arm assemblies), wherein the one or more optical sensors are configured to determine respective positions of any one of the arm assembly (Fig. 4, Items 21 and 22), the positioning plate, and one or more phalanges of the phalange assembly (Fig. 4, the phalanges are a continuation of the arm assemblies).

In reference to Claim 7, Ishige discloses the system of Claim 6, as described above.
Ishige discloses at least one of the one or more optical sensors is a camera ([0278]).

In reference to Claim 8, Ishige discloses the system of Claim 6, as described above.
Ishige discloses two or more of the one or more optical sensors are cameras configured to capture video images to triangulate positions of any one of the arm assembly (Fig. 4, Items 21 and 22), the positioning plate (MNP2), and one or more phalanges of the phalange assembly (Fig. 4, the phalanges are a continuation of the arm assemblies).

In reference to Claim 9, Ishige discloses the system of Claim 6, as described above.
Ishige discloses a laser affixed to the arm assembly and configured to reflect light off any one of the arm assembly ([0127], [0130], [0132]-[0133]), the positioning plate (MNP2), and one or more phalanges of the phalange assembly and to the one or more optical sensors (Fig. 4, Items 21 and 22, the phalanges are a continuation of the arm assemblies).

In reference to Claim 10, Ishige discloses the system of Claim 3, as described above.
Ishige discloses a global positioning system receiver including one or more positioning sensors affixed to any one of the arm assembly ([0278], Fig. 4, Items 21 and 22), the positioning plate (MNP2), and the at least one phalange assembly (Fig. 4, the phalanges are a continuation of the arm assemblies).

In reference to Claim 11, Ishige discloses the system of Claim 1, as described above.
Ishige discloses the joint is configured to rotate about two mutually orthogonal axes (Fig. 4, [0126], [0129]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishige, et al. (US 2016/0184996) as applied to Claim 1 above, and further in view of Kemmer, et al. (US 2015/0076732).

In reference to Claim 12, Ishige discloses the system of Claim 1, as described above.
Ishige does not disclose the interchangeable manipulator is a printer head assembly configured to deposit one or more filaments on a work-piece.
Kemmer discloses the interchangeable manipulator is a printer head assembly configured to deposit one or more filaments on a work-piece ([0056], [0087]).
It would have been obvious to one of ordinary skill in the art to complete the robotic system of Ishige by a printer head assembly like Kemmer because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Ishige) contained a base apparatus (robotic system) upon which the claimed invention can be seen as an improvement.  The prior art (Kemmer) contained a comparable apparatus (robotic printing system) that has been improved in the same way (a printer head assembly) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (a printer head assembly) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a robotic system with a printer head assembly configured to deposit filaments).

In reference to Claim 13, modified Ishige discloses the system of Claim 12, as described above.
Ishige does not disclose the printer head assembly has a coaxial extruder with at least one filament of the one or more filaments being coaxially extruded with respect to another.
Kemmer discloses the printer head assembly has a coaxial extruder with at least one filament of the one or more filaments being coaxially extruded with respect to another ([0011]).
It would have been obvious to one of ordinary skill in the art to complete the robotic system of Ishige by a printer head assembly like Kemmer because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Ishige) contained a base apparatus (robotic system) upon which the claimed invention can be seen as an improvement.  The prior art (Kemmer) contained a comparable apparatus (robotic printing system) that has been improved in the same way (a printer head assembly) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (a printer head assembly) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a robotic system with a printer head assembly configured to deposit filaments).

In reference to Claim 14, Ishige discloses the system of Claim 1, as described above.
Ishige does not disclose one or more rollers operatively coupled to the pedestal; and one or more rails interlocking with the one or more rollers.
Kemmer discloses one or more rollers operatively coupled to the pedestal ([0011], [0016], [0058], [0074]-[0075], [0083], [0092], [0095]); and one or more rails interlocking with the one or more rollers ([0075], roller arms, Items 702).
It would have been obvious to one of ordinary skill in the art to complete the robotic system of Ishige by rollers like Kemmer because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Ishige) contained a base apparatus (robotic system) upon which the claimed invention can be seen as an improvement.  The prior art (Kemmer) contained a comparable apparatus (robotic printing system) that has been improved in the same way (rollers) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (rollers) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a robotic system with a set of rollers).

Claims 15-18 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ishige, et al. (US 2016/0184996) in view of Kadaba, et al. (US 2016/0221768) and Johnson, et al. (US 2008/0138182).

In reference to Claim 15, Ishige discloses a robotic system (Abstract), comprising: an arm assembly ([0119], Fig. 4) including: a first member operatively coupled to an opposing end of the pedestal ([0125], Fig. 4), wherein the first member is configured to rotate about the opposing end of the pedestal ([0119], [0125], Fig. 4); a second member operatively coupled to an opposing end of the first member ([0125], Fig. 4), wherein the second member is configured to rotate about the opposing end of the first member ([0119], [0125], Fig. 4); a joint operatively coupled to an opposing end of the second member ([0125], Fig. 4); and at least one phalange assembly operatively coupled to the joint ([0125], Fig. 4).
Ishige does not disclose a cargo container; one or more rails operatively coupled to a wall of the cargo container; a deployable barrier operatively coupled to the wall of the cargo container; one or more rollers, wherein the one or more rollers interconnect with the one or more rails; an arm assembly, wherein the deployable barrier is configured to envelop the arm assembly, the arm assembly including: a pedestal operatively coupled to the one or more rollers. 
Kadaba discloses a cargo container ([0064], [0067], [0098]); one or more rails operatively coupled to a wall of the cargo container ([0067]); one or more rollers ([0065]-[0066], [0080], [0088], [0093], [0101], [0106]-[0107]), wherein the one or more rollers interconnect with the one or more rails ([0067]); a pedestal operatively coupled to the one or more rollers ([0066], the platform).
It would have been obvious to one of ordinary skill in the art to complete the robotic system of Ishige by a cargo portion with rollers and rails like Kadaba because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Ishige) contained a base apparatus (robotic system) upon which the claimed invention can be seen as an improvement.  The prior art (Kadaba) contained a comparable apparatus (robotic system) that has been improved in the same way (a cargo portion with rollers and rails) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (a cargo portion with rollers and rails) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a robotic system with a cargo portion with rollers and rails).
	Johnson discloses a deployable barrier operatively coupled to the wall of the cargo container ([0010], [0015]-[0020]); an arm assembly, wherein the deployable barrier is configured to envelop the arm assembly ([0010], [0015]-[0020]).
	It would have been obvious to one of ordinary skill in the art to separate two sections of a cargo container as in Johnson to protect the other section of the cargo area ([0010]).

In reference to Claim 16, modified Ishige discloses the system of Claim 15, as described above.
Ishige discloses the at least one phalange assembly ([0125], Fig. 4) includes: a third member operatively coupled to the joint ([0125], Fig. 4); a fourth member operatively coupled to an opposing end of the third member ([0125], Fig. 4), wherein the fourth member is configured to rotate about the opposing end of the third member ([0119], [0125], Fig. 4); and a fifth member operatively coupled to an opposing end of the fourth member ([0125], Fig. 4), wherein the fifth member is configured to rotate about the opposing end of the fourth member ([0119], [0125], Fig. 4); and an interchangeable manipulator operatively coupled to the opposing end of the fifth member ([0125], Fig. 4).

In reference to Claim 17, modified Ishige discloses the system of Claim 16, as described above.
Ishige discloses the at least one phalange assembly is self-similar to the arm assembly (Fig. 4, the phalanges are a continuation of the arm assemblies).

In reference to Claim 18, modified Ishige discloses the system of Claim 15, as described above.
Kadaba discloses the wall of the cargo container includes a door configured to expose the arm assembly to an outside of the cargo container ([0029], [0031]).
It would have been obvious to one of ordinary skill in the art to complete the robotic system of Ishige by a door like Kadaba because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Ishige) contained a base apparatus (robotic system) upon which the claimed invention can be seen as an improvement.  The prior art (Kadaba) contained a comparable apparatus (robotic system) that has been improved in the same way (a door) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (a door) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a robotic system with a cargo portion with a door).

In reference to Claim 23, modified Ishige discloses the system of Claim 15, as described above.
Kadaba discloses the cargo container is configured to interlock with one or more cargo containers on adjacent sides of the cargo container ([0086]).
It would have been obvious to one of ordinary skill in the art to complete the robotic system of Ishige by multiple cargo containers like Kadaba because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Ishige) contained a base apparatus (robotic system) upon which the claimed invention can be seen as an improvement.  The prior art (Kadaba) contained a comparable apparatus (robotic system) that has been improved in the same way (multiple cargo containers) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (a door) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a robotic system with multiple cargo containers).

In reference to Claim 24, modified Ishige discloses the system of Claim 16, as described above.
Ishige discloses a positioning plate interposed between the joint and the third member ([0197], Item MNP2, Fig. 4); and an array of phalange assemblies self-similar to the at least one phalange assembly (Fig. 4, the phalanges are a continuation of the arm assemblies).

In reference to Claim 25, modified Ishige discloses the system of Claim 24, as described above.
Ishige discloses a relative positioning controller ([0027]), wherein the relative positioning controller is configured to manipulate a position for each phalange assembly of the array of phalange assemblies ([0027]-[0030]).

In reference to Claim 26, modified Ishige discloses the system of Claim 25, as described above.
Ishige discloses the relative positioning controller includes a motion-error corrector for stabilizing each phalange assembly of the array of phalange assemblies independently ([0065], [0067]).

In reference to Claim 27, modified Ishige discloses the system of Claim 24, as described above.
Ishige discloses one or more optical sensors affixed to any one of the arm assembly (Fig. 4, Items 21 and 22), the positioning plate (MNP2), and the at least one phalange assembly (Fig. 4, the phalanges are a continuation of the arm assemblies), wherein the one or more optical sensors are configured to determine respective positions of any one of the arm assembly (Fig. 4, Items 21 and 22), the positioning plate, and one or more phalanges of the phalange assembly (Fig. 4, the phalanges are a continuation of the arm assemblies).

In reference to Claim 28, modified Ishige discloses the system of Claim 27, as described above.
Ishige discloses at least one of the one or more optical sensors is a camera ([0278]).

In reference to Claim 29, modified Ishige discloses the system of Claim 27, as described above.
Ishige discloses two or more of the one or more optical sensors are cameras configured to capture video images to triangulate positions of any one of the arm assembly (Fig. 4, Items 21 and 22), the positioning plate (MNP2), and one or more phalanges of the phalange assembly (Fig. 4, the phalanges are a continuation of the arm assemblies).

In reference to Claim 30, modified Ishige discloses the system of Claim 27, as described above.
Ishige discloses a laser affixed to the arm assembly and configured to reflect light off any one of the arm assembly ([0127], [0130], [0132]-[0133]), the positioning plate (MNP2), and one or more phalanges of the phalange assembly and to the one or more optical sensors (Fig. 4, Items 21 and 22, the phalanges are a continuation of the arm assemblies).

In reference to Claim 31, modified Ishige discloses the system of Claim 24, as described above.
Ishige discloses a global positioning system receiver including one or more positioning sensors affixed to any one of the arm assembly ([0278], Fig. 4, Items 21 and 22), the positioning plate (MNP2), and the at least one phalange assembly (Fig. 4, the phalanges are a continuation of the arm assemblies).

In reference to Claim 32, modified Ishige discloses the system of Claim 15, as described above.
Ishige discloses the joint is configured to rotate about two mutually orthogonal axes (Fig. 4, [0126], [0129]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ishige, et al. (US 2016/0184996) in view of Kadaba, et al. (US 2016/0221768) and Wickramasekera (US 2017/0335561).

In reference to Claim 21, Ishige discloses a robotic system (Abstract), comprising: an arm assembly ([0119], Fig. 4) including: a first member operatively coupled to an opposing end of the pedestal ([0125], Fig. 4), wherein the first member is configured to rotate about the opposing end of the pedestal ([0119], [0125], Fig. 4); a second member operatively coupled to an opposing end of the first member ([0125], Fig. 4), wherein the second member is configured to rotate about the opposing end of the first member ([0119], [0125], Fig. 4); a joint operatively coupled to an opposing end of the second member ([0125], Fig. 4); and at least one phalange assembly operatively coupled to the joint ([0125], Fig. 4).
Ishige does not disclose a cargo container; deployable power generators configured to be deployed outside the cargo container; one or more rails operatively coupled to a wall of the cargo container; one or more rollers, wherein the one or more rollers interconnect with the one or more rails; a pedestal operatively coupled to the one or more rollers.
Kadaba discloses a cargo container ([0064], [0067], [0098]); one or more rails operatively coupled to a wall of the cargo container ([0067]); one or more rollers ([0065]-[0066], [0080], [0088], [0093], [0101], [0106]-[0107]), wherein the one or more rollers interconnect with the one or more rails ([0067]); a pedestal operatively coupled to the one or more rollers ([0066], the platform).
It would have been obvious to one of ordinary skill in the art to complete the robotic system of Ishige by a cargo portion with rollers and rails like Kadaba because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Ishige) contained a base apparatus (robotic system) upon which the claimed invention can be seen as an improvement.  The prior art (Kadaba) contained a comparable apparatus (robotic system) that has been improved in the same way (a cargo portion with rollers and rails) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (a cargo portion with rollers and rails) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a robotic system with a cargo portion with rollers and rails).
Wickramasekera discloses deployable power generators configured to be deployed outside the cargo container ([0092]).
It would have been obvious to one of ordinary skill in the art to use an external generator in the system of Ishige in order to supply power such as Wickramasekera ([0092]).

Claims 22 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ishige, et al. (US 2016/0184996) in view of Kadaba, et al. (US 2016/0221768) as applied to Claims 15 and 16 above, and further in view of Kemmer, et al. (US 2015/0076732).

In reference to Claim 22, modified Ishige discloses the system of Claim 15, as described above.
Modified Ishige does not disclose a transceiver configured to transmit and receive data for controlling the robotic system remotely. 
Kemmer discloses a transceiver configured to transmit and receive data for controlling the robotic system remotely ([0044]).
It would have been obvious to one of ordinary skill in the art to complete the robotic system of modified Ishige by rollers like Kemmer because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Ishige) contained a base apparatus (robotic system) upon which the claimed invention can be seen as an improvement.  The prior art (Kemmer) contained a comparable apparatus (robotic printing system) that has been improved in the same way (rollers) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (rollers) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a robotic system with a set of rollers).

In reference to Claim 33, modified Ishige discloses the system of Claim 16, as described above.
Modified Ishige does not disclose the interchangeable manipulator is a printer head assembly configured to deposit one or more filaments on a work-piece.
Kemmer discloses the interchangeable manipulator is a printer head assembly configured to deposit one or more filaments on a work-piece ([0056], [0087]).
It would have been obvious to one of ordinary skill in the art to complete the robotic system of Ishige by a printer head assembly like Kemmer because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Ishige) contained a base apparatus (robotic system) upon which the claimed invention can be seen as an improvement.  The prior art (Kemmer) contained a comparable apparatus (robotic printing system) that has been improved in the same way (a printer head assembly) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (a printer head assembly) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a robotic system with a printer head assembly configured to deposit filaments).

In reference to Claim 34, modified Ishige discloses the system of Claim 33, as described above.
Modified Ishige does not disclose the printer head assembly has a coaxial extruder with at least one filament of the one or more filaments being coaxially extruded with respect to another.
Kemmer discloses the printer head assembly has a coaxial extruder with at least one filament of the one or more filaments being coaxially extruded with respect to another ([0011]).
It would have been obvious to one of ordinary skill in the art to complete the robotic system of Ishige by a printer head assembly like Kemmer because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Ishige) contained a base apparatus (robotic system) upon which the claimed invention can be seen as an improvement.  The prior art (Kemmer) contained a comparable apparatus (robotic printing system) that has been improved in the same way (a printer head assembly) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (a printer head assembly) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a robotic system with a printer head assembly configured to deposit filaments).

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. Applicant argues “a miniature version” would mean an exact replica of the arm assembly.  Examiner respectfully disagrees because the word version does not convey the idea of exact replica.  Examiner urges Applicant to find more specific verbiage in the Specification to support the idea of the exact replica.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742